 1

 2

 3

 4

 5

 6

 7
                         UNITED STATES DISTRICT COURT
 8
                                 EASTERN DISTRICT OF CALIFORNIA
 9

10   LUCY ATAYDE,                                      Case No. 1:16-cv-00398-DAD-SAB

11                  Plaintiff,                         ORDER RE STIPULATION TO CORRECT
                                                       AMENDED SCHEDULING ORDER
12          v.
                                                       (ECF Nos. 149, 150, 160)
13   NAPA STATE HOSPITAL, et al.,

14                  Defendants.

15

16          On June 18, 2019, the Court modified the scheduling order in this action pursuant to the

17 parties’ stipulation. (ECF Nos. 149, 150.) On August 7, 2019, the parties filed a stipulation

18 notifying the Court that the previously submitted stipulation incorrectly proposed January 10,

19 2019, rather than January 10, 2020, as the date for the dispositive motion filing deadline. (ECF
20 No. 160.) The Court finds good cause to correct the amended scheduling order.

21          Accordingly, it is HEREBY ORDERED that the scheduling order, as amended on June

22 18, 2019, is further amended to change the dispositive motion filing deadline to January 10,

23 2020. All other aspects of the scheduling order remain in effect.

24
     IT IS SO ORDERED.
25

26 Dated:     August 7, 2019
                                                       UNITED STATES MAGISTRATE JUDGE
27

28


                                                   1
